Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg et al. (U.S. Patent Application Publication No. 2017/0206700), referred herein as Munkberg, in view of Burley et al. (U.S. Patent Application Publication No. 2013/0328875), referred herein as Burley, and further in view of Ravasz et al. (U.S. Patent Application Publication No. 2021/0090337), referred herein as Ravasz.
Regarding claim 1, Munkberg teaches a computer-implemented method for rendering one or more graphics images, the method comprising: tracing one or more rays through a graphics scene, and performing one or more anisotropic texture filtering operations based on approximations of the one or more rays to compute texture colors (para 134, lines 1-4; para 136; para 142, lines 1-4); and rendering one or more graphics images based on the texture colors (para 130, lines 1-4).
Munkberg does not teach tracing ray cones.  Burley teaches a method for rendering one or more graphics images, comprising ray tracing through a graphics 
Munkberg in view of Burley does not explicitly teach approximating ray cones as one or more cylinders.  It is initially noted that, as currently claimed, approximating a cone as a cylinder does not necessarily require a cylinder, because whatever computations are performed as a cone or as a cylinder would be equivalent.  However, Ravasz teaches a method comprising casting rays into a virtualized graphics scene to determine intersections with objects, wherein the casting shape may be a cone or a cylinder (figs 15 and 17; para 73; para 105, lines 1-6; para 106; para 107, lines 1-4; para 110, lines 1-6; para 111), such that a cone or cylinder may be approximated to compute the intersections (para 158; para 159, the last 4 lines; para 160, the last 7 lines; para 162).  It would have been obvious to use a cylinder in this manner because in terms of determining the diameter/axis of the circular base, as well as the height/length dimension, a cone and cylinder are computationally equivalent; however, a cylinder is a more simple and efficient shape to process, and as shown in Ravasz, is interchangeable with the cone.
Regarding claim 4, Munkberg in view of Burley, further in view of Ravasz teaches the computer-implemented method of claim 1, wherein the one or more graphics images are associated with a video game, a film, or an architectural or design application (Munkberg, para 34, lines 1-5; Burley, para 15, lines 1-7).
Regarding claim 5, Munkberg in view of Burley, further in view of Ravasz teaches the computer-implemented method of claim 1, wherein the steps of tracing, performing one or more anisotropic texture filtering operations, and rendering are performed in a virtualized environment (Munkberg, para 34, the last 8 lines; Burley, para 14; Ravasz, para 43, lines 1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Munkberg, in view of Burley, further in view of Ravasz, and further in view of McGuire et al. (U.S. Patent Application Publication No. 2014/0375659), referred herein as McGuire.
Regarding claim 6, Munkberg in view of Burley, further in view of Ravasz teaches the computer-implemented method of claim 1, wherein the steps of tracing, performing one or more anisotropic texture filtering operations, and rendering are performed in a networked or client/server computing environment and accessible by cloud storage (Munkberg, para 34; Burley, para 11; Ravasz, para 70, the last 12 lines).
Munkberg in view of Burley does not explicitly teach cloud computing.  McGuire teaches a computer-implemented method for rendering one or more graphics images comprises tracing ray cones through a graphics scene, computing texture colors, and rendering graphics images based on the texture colors, wherein the tracing, computing, and rendering utilize a cloud computing environment (para 33, lines 1-8; para 43, lines 

Allowable Subject Matter
Claim 2 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-24 remain allowed.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered, but are moot in view of the new grounds of rejection presented above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu (U.S. Patent Application Publication No. 2016/0148415); Depth of field synthesis using ray tracing approximation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613